—Order reversed on the law without costs, petition denied, motion granted and award confirmed. Memorandum: Supreme Court erred in vacating the arbitrator’s award, ordering a rehearing before a new arbitrator, directing the new arbitrator to consider new matters, and denying respondent’s motion for an order confirming the award. Petitioner failed to meet his heavy burden of demonstrating that the arbitrator’s award is "violative of a strong public policy * * * [or] totally irrational or clearly exceeds a specifically enumerated limitation on the arbitrator’s power” (Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907, 909, citing Matter of Silverman [Benmor Coats], 61 NY2d 299, 308; see, North Syracuse Cent. School Dish v North Syracuse Educ. Assn., 45 NY2d 195, 200; Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578). The court also erred in considering new evidence proffered by petitioner on respondent’s motion for leave to reargue. It is well settled that a court lacks the power to consider newly submitted evidence when reviewing an arbitration proceeding (see, Matter of Central Gen. Hosp. v Hanover Ins. Co., 49 NY2d 950, 951; Matter of Hirsch Constr. Corp. [Cooper], 181 AD2d 52, Iv denied 81 NY2d 701; Matter of Mole [Queen Ins. Co.], 14 AD2d 1).
All concur except Fallon and Callahan, JJ., who dissent and vote to affirm in the following Memorandum.